Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 1-10 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 1-4 and 9 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a capacitor installed on the ground and including a first electrode body electrically connected to the ground and a second electrode body opposed to the first electrode body via  a second electrical insulation layer and storing electric charge by an electrostatic capacity between the first electrode body and the second electrode body; and a conductor that electrically connects the charged body and the second electrode body  " in combination with the remaining limitations of the claim 1. 
Regarding claim 5-8 and 10 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" an electrical insulation body that holds the protected body in an electrically- insulated state with the ground, a capacitor installed on the ground and including a first electrode body electrically connected to the ground and a second electrode body opposed to the first electrode body via [[the]]a second electrical insulation layer and storing electric charge by an electrostatic capacity between the first electrode body and the second electrode body; and a conductor that electrically connects the " in combination with the remaining limitations of the claim 5. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Gumley (US 4760213)  D’Alessandro (US 7265961 B2) and Goldman (US 4652694)
Gumly discloses a lightning conductor.
D Alessandro discloses a lighting protection device installed with a capacitor.
Goldman discloses a corona discharge lightning rod.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " a capacitor installed on the ground and including a first electrode body electrically connected to the ground and a second electrode body opposed to the first electrode body via  a second electrical insulation layer and storing electric charge by an electrostatic capacity between the first electrode body and the second electrode body; and a conductor that electrically connects the charged body and the second electrode body  " in combination with the remaining limitations of the claim 1.

 installed on the ground and including a first electrode body electrically connected to the ground and a second electrode body opposed to the first electrode body via [[the]]a second electrical insulation layer and storing electric charge by an electrostatic capacity between the first electrode body and the second electrode body; and a conductor that electrically connects the protected body and the second electrode bod" in combination with the remaining limitations of the claim 5. 
 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).